 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY DEWAYNE LEE TURNER,                         No. 2:19-cv-1059 DB P
12                         Petitioner,
13             v.                                         ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14    ANNE MARIE SCHUBERT,
15                         Respondent.
16

17            Petitioner, a state inmate proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner claims he received ineffective assistance of

19   counsel from his trial attorney. Presently before the court is petitioner’s motion to proceed in

20   forma pauperis and his petition for screening. For the reasons set forth below, the court will

21   recommend that this action be dismissed without prejudice.

22      I.          In Forma Pauperis

23            Examination of the in forma pauperis application reveals that petitioner is unable to afford

24   the costs of suit. Accordingly, the application to proceed in forma pauperis will be granted. See

25   28 U.S.C. § 1915(a).

26      II.         Screening Requirement

27            Under Rule 4 of the Rules Governing Section 2254 Cases, this court is required to conduct

28   a preliminary review of all petitions for writ of habeas corpus filed by state prisoners. Pursuant to
                                                         1
 1   Rule 4, this court must summarily dismiss a petition if it “plainly appears from the petition and

 2   any attached exhibits that the petitioner is not entitled to relief in the district court.”

 3       III.      Exhaustion

 4              There is no question that the exhaustion of state court remedies is a prerequisite to the

 5   granting of a petition for writ of habeas corpus. 28 U.S.C. § 2254(b)(1). “Under the exhaustion

 6   requirement, a habeas petitioner challenging a state conviction must first attempt to present his

 7   claim in state court.” Harrington v. Richter, 562 U.S. 86, 103 (2011); see also O’Sullivan v.

 8   Boerckel, 526 U.S. 838, 845 (1999) (“the exhaustion doctrine is designed to give the state courts

 9   a full and fair opportunity to resolve federal constitutional claims before those claims are

10   presented to the federal courts”). A petitioner satisfies the exhaustion requirement by providing

11   the highest state court with a full and fair opportunity to consider all claims before presenting

12   them to the federal court. Picard v. Connor, 404 U.S. 270, 276 (1971); Middleton v. Cupp, 768

13   F.2d 1983, 1086 (9th Cir. 1985), cert. denied, 478 U.S. 1021 (1986). For a California prisoner to

14   exhaust, he must present his claims to the California Supreme Court on appeal in a petition for

15   review or post-conviction in a petition for a writ of habeas corpus in which he adequately

16   describes the federal Constitutional issue that he asserts was denied. See Gatlin v. Madding, 189

17   F.3d 882, 888 (9th Cir. 1999).

18              Although non-exhaustion of remedies has been viewed as an affirmative defense, it is the

19   petitioner’s burden to prove that state judicial remedies were properly exhausted. 28 U.S.C. §

20   2254(b)(1)(A); Darr v. Burford, 339 U.S. 200, 218-19 (1950), overruled in part on other grounds
21   by Fay v. Noia, 372 U.S. 391 (1963); Cartwright v. Cupp, 650 F.2d 1103, 1104 (9th Cir. 1981).

22   The court may, but is not required to, raise the issue of exhaustion sue sponte. See Aiken v.

23   Spalding, 841 F.2d 881, 883 (9th Cir. 1988) (per curium); Simmons v. Blodgett, 110 F.3d 39, 41

24   (9th Cir. 1997). Failure to present claims for federal relief to the California Supreme Court will

25   result in dismissal. Raspberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006); Jimenez v. Rice,

26   276 F.3d 478, 481 (9th Cir. 2001).
27              Petitioner stated in his petition that he did not appeal his conviction (ECF No. 1 at 1) and

28   that he has not presented a petition for writ of habeas corpus to the highest state court (ECF No. 1
                                                           2
 1   at 3.) Because petitioner has not exhausted, the court must dismiss the petition. See Rose v.

 2   Lundy, 455 U.S. 509, 521-22 (1982) (The court cannot consider a petition that has not been

 3   exhausted).

 4        IV.       Conclusion

 5              For the reasons set forth above, IT IS HEREBY ORDERED that:

 6        1. Petitioner’s motion to proceed in forma pauperis (ECF No. 5) is granted; and

 7        2. The Clerk of the Court is directed to randomly assign this action to a district judge.

 8              IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice for

 9   failure to exhaust state remedies.

10              These findings and recommendations are submitted to the United States District Court

11   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen

12   days after being served with these findings and recommendations, petitioner may file written

13   objections with the court and serve a copy on all parties. Such a document should be captioned

14   “Objections to Magistrate Judge’s Findings and Recommendations.” In his objections, petitioner

15   may address whether a certificate of appealability should issue in the event he files an appeal of

16   the judgment in this case. See 28 U.S.C. 2253(c) (absent a certificate of appealability, an appeal

17   may not be taken from the final decision of a district judge in a habeas corpus proceeding or a

18   proceeding under 28 U.S.C. § 2255). Failure to file objections within the specified time may

19   waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

20   1991).
21   Dated: August 23, 2019

22

23

24

25

26
27
     DLB:12
28   DLB:1/Orders/Prisoner/Habeas/turn1059.scrn.dism

                                                        3
